Citation Nr: 0723384	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for residuals of a right 
(major) sternoclavicular joint dislocation with arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
May 1946, and again from July 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable rating 
for residuals of a right (major) sternoclavicular joint 
dislocation with arthritis, and jungle rot.  By rating 
decision of November 2005, the RO increased both disabilities 
to 10 percent each, effective December 2003.  In 
February 2006, the veteran filed a substantive appeal, 
indicating that the only issue that he continued on appeal 
was an increased rating for residuals of a right (major) 
sternoclavicular joint dislocation with arthritis, as he was 
not satisfied with the 10 percent rating for this disability.  
The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
the claim for his sternoclavicular dislocation is still in 
appellate status.  

This case is now ready for appellate review.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDING OF FACT

The veteran's residuals of a right (major) sternoclavicular 
joint dislocation with arthritis, is productive of motion 
midway between side and shoulder level; motion only 25 
degrees from the side  is not shown.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no more, for 
residuals of a right (major) sternoclavicular joint 
dislocation with arthritis, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5200, 5201, 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, given the favorable outcome below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the effective date element when 
effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In the instant case, the Board concludes that the RO letters 
sent in January and February 2004, (prior to the February 
2005 adverse determination) adequately informed the veteran 
of the evidence and information (1) necessary to substantiate 
the claim; (2) that VA would seek to provide; and (3) that 
the veteran was expected to provide.  The letter also 
essentially told the veteran to submit any information or 
evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board further notes that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran was also provided with an 
examination of the right shoulder.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In a rating decision of November 1951, the RO granted service 
connection for dislocation of the right clavicular joint, and 
assigned a noncompensable rating for the disability, 
effective May 1951.  By rating decision of August 1954, the 
veteran's disability was recharacterized to arthritis, right 
shoulder, and a 10 percent rating was granted, effective from 
April 1954.  By rating decision of July 1959, the veteran's 
right shoulder arthritis was reduced to noncompensable, 
effective September 1959.  By rating decision of July 1967, 
the veteran's right shoulder disability was again 
recharacterized as residuals, dislocation of the right 
clavicular joint, and the noncompensable rating was 
continued.  By rating decision of January 1968, the veteran's 
residuals, dislocation of the right clavicular joint was 
increased to 10 percent, effective June 1967.  By rating 
decision of December 1970, the disability was recharacterized 
to residuals, dislocation of the right sternoclavicular joint 
with arthritis, and was reduced to noncompensable, effective 
March 1971.  The rating is in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Standard range of shoulder motion is 0 to 180 degrees of 
forward flexion and abduction, and 0 to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71, Plate 
I.  

An October 1951 VA examination notes that the veteran is 
right hand dominant.  See 38 C.F.R. § 4.69.  

Under the provisions of Diagnostic Code 5201, motion limited 
at shoulder level warrants a 20 percent rating.  Midway 
between the side and shoulder level on the major extremity, 
warrants a 30 percent rating.  Limitation of motion of the 
arm to 25 percent from the side warrants a 40 percent rating 
for the major extremity.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  
38 C.F.R. § 4.7.  

The veteran and his representative contend, in essence, that 
the veteran's residuals of a right (major) sternoclavicular 
joint dislocation with arthritis, is more severe than 
currently evaluated.  The veteran claims that he has pain and 
extreme difficulty lifting with his right extremity.  He also 
maintains that it is painful to touch.  

In May 2004, the veteran was examined by Kenneth C. Hill, MD.  
Examination of his right upper extremity showed his right 
shoulder was restricted to 45 degrees abduction, and forward 
elevation was also accomplished to 45 degrees.  He had 5 to 
10 degrees of extension, with pain, and external rotation was 
also accomplished to 45 degrees.  He appeared to have a 
frozen shoulder.  He had deformity at the inner aspect of the 
sternoclavicular joint on the right which was consistent with 
an old sternoclavicular dislocation.  He had a Popeye muscle 
on the right which was the residuum of a ruptured bicep 
tendon, and he was tender along this area.  The pertinent 
diagnoses were old sternoclavicular joint dislocation, right, 
with virtually no residual problem, and right frozen 
shoulder.  

In September 2005, the veteran was seen by R.W. Kendall, MD.  
He was concerned about ongoing arthritic pain of his right 
sternoclavicular joint.  He had a prominent right 
sternoclavicular joint which appeared to be subluxed.  It was 
somewhat painful to touch.  Cortisone treatment was 
recommended.  

After a review of the record, the medical evidence shows that 
the veteran's residuals of a right (major) sternoclavicular 
joint dislocation with arthritis, warrants more than the 
currently rated 10 percent.  He is presently rated under 
Diagnostic Code 5203, for impairment of the clavicle.  Under 
this code, a maximum 20 percent rating is available for 
impairment of the clavicle or scapula manifested by malunion, 
nonunion or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 
5203. When seen by Dr. Kendall in September 2005, he noted 
that the veteran's clavicle was subluxed.  This warrants a 20 
percent rating, the maximum, under this Diagnostic Code.  

However, the veteran can also be rated under the limitation 
of motion code under Diagnostic Code 5201.  Under this 
Diagnostic Code, motion limited midway between side and 
shoulder, warrants a 30 percent rating for the major 
extremity.  Both the veteran's forward elevation and 
abduction were limited to 45 degrees, when evaluated in 
May 2004.  This limitation of major arm motion warrants a 30 
percent rating, for limitation of motion midway between the 
side and shoulder.  Limitation to 25 degrees from the side, 
necessary for a 40 percent rating for a major extremity, is 
not shown.  He has pain, and it is reflected in the rating of 
this disability.  There is no indication that the veteran 
warrants an increased rating based on additional loss due to 
weakened movement, excess fatigability, or incoordination 
pursuant to Deluca.  Additionally, there is no evidence of 
scapulohumeral articulation, ankylosis to warrant the next 
higher rating of 40 percent.  38 C.F.R. § 4.71, Diagnostic 
Code 5200.

Based on the foregoing, the veteran's residuals of a right 
(major) sternoclavicular joint dislocation with arthritis, is 
appropriately rated at 30 percent, and no more, according to 
the schedular criteria.  Therefore, a rating of 30 percent, 
and no more, for residuals of a right (major) 
sternoclavicular joint dislocation with arthritis, is 
warranted.  


ORDER

A rating of 30 percent, and no more, for residuals of a right 
(major) sternoclavicular joint dislocation with arthritis, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




____________________________________________
K. OSBORE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


